DETAILED ACTION
Status of Application
The Examiner acknowledges receipt of the amendments filed on 2/22/2021 wherein claim 1 has been amended.
Claims 1-11 and 13-15 are presented for examination on the merits. The following rejections are made.

Response to Applicants’ Arguments
Applicants amendments filed 2/22/2021 overcomes the rejection of claims 1-10 and 13-15 made by the Examiner under 35 USC 102(a)(1) over Hostetter et al. (US 2011/0313383).  This rejection has been withdrawn.
Applicants amendments filed 2/22/2021 overcomes the rejection of claims 1-11 and 13-15 made by the Examiner under 35 USC 103 over Hostetter et al. (US 2011/0313383).  This rejection has been withdrawn.

New Rejections, Necessitated by Amendment
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-11 and 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hofstetter et al. (US 2011/0313383) in view of Ylitalo et al. (US 7807661) and Burrell et al (WO 98/41095).
Hofstetter is directed to a wound dressing having the following structure: 

    PNG
    media_image1.png
    255
    543
    media_image1.png
    Greyscale
(See Fig 2).
Hofstetter provides an impermeable layer (occlusive) (21) which is attached an absorbent layer (24) which is attached to a silver oxide layer (26) (see [0047]) (see instant claim 1). More specifically, layer 26 consists of a netlike polyethylene foil coated with elemental silver on both sides. Layer 26 may then be attached to another absorbent layer (28) (see instant claim 12). As it pertains to the limitation that articles comprises “a nanostructured layer adjoining the metal oxide layer”, the polyethylene foil acting as a support for the metal oxide layer can broadly be considered a “nanostructured” layer as on a fundamental level it is nanostructured. 
It is presumed that the silver oxide is the only metal product present in the silver oxide layer as this is the only metal oxide species recited. Thus, it would be readily envisaged that the silver oxide layer comprise less than 1% weight non-oxidized layer. 
Hofstetter states that the wound dressing is to release 25 ug or less of silver over 24 hours. [0052] provides a wound dressing that releases 11.3 ug into 100 mL which is greater than the 2.5 ppm recited by instant claims 9 and 10.  
The silver oxide layer may be provided as a silver oxide coating on a foil where the silver oxide is in atomic disorder which causes an increased release of silver (see [0005] and [0006]) when applied to a wound. 
Hofstetteret fails to specifically teach the metal oxide layer as being formed via chemical vapour deposition. However, Hofstetter cites WO98/41095 (Burrell et al.) for how to make the silver oxide layer of their invention. Burrell’s silver oxide in atomic disorder is achieved via vapour deposition (see column 4, lines 24-25). It would have been obvious to use this method with a reasonable expectation for success.
As it pertains to claims 13 and 14, these are intended use limitations which do not produce a structural difference distinct from the prior art composition. See MPEP 2111.02. 
Methods of contacting the bandage material of Hofstetter to a wound surface are provided (see [0016]) (see instant claim 15).
Hoftettert fails to teach the metal oxide layer as being the outermost layer of the article. 
Ylitalo is directed to silver ion releasing articles such as wound dressings (see column 1, lines 25-32 and column 9, lines 12-15) having the following structure: 
    PNG
    media_image2.png
    187
    529
    media_image2.png
    Greyscale
wherein article 100 possess a substrate 110 having a substrate surface 112 and a silver ion releasing chromonic material 120 disposed adjacent to the substrate surface 112. The silver ion releasing chromonic material 120 includes a chromonic compound and a silver ion source 122. In some embodiments, an adhesive layer 130 is disposed between the substrate 110 and the silver ion releasing chromonic material 120. Exemplified substrate materials include knits, polymer films, fibers, polyolefins and other similar 
Therefore, the invention as a whole is prima facie obvious to one of ordinary skill in the art at the time the invention was filed, as evidenced by the references, especially in absence of evidence to the contrary.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE A PURDY whose telephone number is (571)270-3504.  The examiner can normally be reached from 9AM to 5PM.
 If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Bethany Barham, can be reached on 571-272-6175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/KYLE A PURDY/Primary Examiner, Art Unit 1611